Case: 4:15-cv-00006-RWS Doc. #: 95 Filed: 02/05/19 Page: 1 of 1 PageID #: 1544



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

GRAND JUROR DOE,                        )
                                        )
             Plaintiff,                 )
                                        )
v.                                      )    Case No. 4:15 CV 6 RWS
                                        )
WESELY J. C. BELL, in                   )
his official capacity as Prosecuting    )
Attorney for St. Louis County,          )
Missouri,                               )
                                        )
             Defendant.                 )


                                   JUDGMENT

      IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

Defendant Prosecuting Attorney’s motion to dismiss is GRANTED and that this

matter is DISMISSED with prejudice.




                                        _________________________________
                                        RODNEY W. SIPPEL
                                        UNITED STATES DISTRICT JUDGE
Dated this 5th day of February, 2019.
